DETAILED ACTION
Status of the Claims
Claims 1, 3-12, 19-24, and 43-47 are currently pending.
Claims 7-12 and 19-24 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1, 3-6, and 43-47 are examined herein.
The following Office Action is in response to Applicant’s communication dated 08/20/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Claims 7-12 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2020.
Applicant's election with traverse of Group I in the reply filed on 06/02/2020 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden for the examiner to search all the groups.  In response, the examiner respectfully notes that search burden is not an issue herein, since the instant case is a (not [US] restriction practice pursuant to 37 CFR 1.141 -1.146)) practice is applicable …in national stage applications submitted under 35 U.S.C. 371.” (Emphasis added).  Therefore, an argument for rejoining groups on an alleged lack of undue search burden is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Please note: Applicant’s specifically elected species (cdaR/glucaric acid) was searched and was not found in the prior art.  Thus, the search was expanded to non-elected species, some of which were found in the prior art, see rejections below.  Also, see MPEP § 803.02 (emphasis added):  
On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action made final. Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry. 



New Claim Rejection(s) – 35 USC § 112
Necessitated by Amendments

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 3-6, and 43-44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claim 1 has been amended to include the limitation that the sensor biomolecule is a transcription factor that is controlled by the binding of an effector molecule and wherein the metabolite is chemically or enzymatically transformed into a derivative molecule that is the effector molecule, however, the specification as originally filed does not provide adequate written description support for such a broad genus.  Specifically, this newly amended claim (and the claims which depend from it) encompass a very broad genus of effector molecules which are derived from metabolites that have been chemically or enzymatically transformed into a derivative molecule that is the effector molecule, which, in turn, binds to said transcription factor to provide indirect sensing of In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Given the complexity of cell signal conduction pathways and effects of intermediate species (e.g. as reported by Tang et al. in Angew. Chem. Int. Ed. 2011, 50, 1084 –1086, specifically the last paragraph of p. 1084 to the second paragraph of p. 1085), one of ordinary skill in the art would have a reasonably difficulty in trying to predict the operability of a representative number of additional species so as to show possession of the scope of the entire genus of the claims. 
Claims 3-6, and 43-44 depend from claim 1 and are therefore similarly rejected.

MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 

New Claim Rejections – 35 U.S.C. 103(a)
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Eggeling et al. and Martineau et al.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Eggeling et al. (U.S. PGPub 2013/0310458 A1, cited in IDS of 1012/2017, of record) in view of Martineau et al. (Biosensors and Bioelectronics, 2009, 25:759-766).
Regarding claim 46, Eggeling teaches a method of selecting a subset of microbes for the production of a metabolite comprising:
providing a population of microbes (e.g. as per para 0054), 
wherein the population of microbes has been genetically modified to include exogenous DNA encoding for a reporter, the reporter being a fluorescent protein (e.g. as per the Abstract and para 0017), 

wherein the population of microbes has been genetically modified to include exogenous DNA encoding genes to produce a metabolite binding partner of the sensor (e.g. rhamnose as per para 0040), and 
8wherein the microbes produce the metabolite binding partner which binds to the sensor to induce expression of the reporter in a manner dependent on the concentration of the produced metabolite (e.g. genetically modified E. coli, which comprises a gene sequence coding for a fluorescent protein that is under the control of the rhaR regulator as per para 0040), and 
(b) screening the population of microbes by detecting the reporter to identify a subset of microbes (e.g. either the identification of cells in step iii) or the use of FACS in step iv) as per 0065).
However, it is noted that Eggeling is silent on the limitation of “wherein the reporter is a member selected from the group consisting of mPlum, mCherry, tdTomato, mStrawberry, J-Red, mOrange, mKO, mCitrine, Venus, YPet, Emerald, CyPet, mCFPm, Cerulean, T-Sapphire, Firefly (FLuc), modified firefly (Ultra-Clo), Click beetle (CBLuc), Sea pansy (RLuc), Copepod crustacean (GLuc), and Ostracod crustacean (CLuc)”
3.1.1. Whole-cell sensor performance section on p. 762).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the fluorescent protein mCherry as per Martineau in the methods of Eggeling.  One of ordinary skill in the art would have been motivated to do so since Martineau teaches that mCherry outperforms GFP (one of the fluorescent proteins mentioned by Eggeling in para 0017) by an order of magnitude when used as in a cell biosensor (e.g. as per the 3.1.1. Whole-cell sensor performance section on p. 762).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
Claims 45 and 47 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639